Citation Nr: 0816688	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
January 1971 and March 1971 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied entitlement to service connection for 
diabetes.  

The veteran testified at a Board hearing at the Board's 
Central Office in Washington, DC, before the undersigned 
Veteran's Law Judge in April 2008.  A transcript of the 
hearing is of record.

The issue has been re-characterized to comport with the 
medical evidence of record.


FINDING OF FACT

The evidence of record shows that the veteran was physically 
present in the territory of the Republic of Vietnam during 
service, and since the veteran's discharge from service he 
has developed Type II diabetes mellitus that is manifested to 
a degree of 10 percent or more.


CONCLUSION OF LAW

The criteria for service connection for Type II diabetes 
mellitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 4.119 Diagnostic Code (DC) 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's claim for service connection for Type II 
diabetes mellitus has been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).

Analysis

The veteran seeks service connection for Type II diabetes 
mellitus which he claims is a result of his military service.  
At his April 2008 hearing the veteran testified that although 
he was based in Thailand during the Vietnam conflict he spent 
approximately two nights at the transit barracks in Saigon, 
Vietnam, enroute to his R and R leave.  Additionally, the 
veteran testified that during an operational flight they were 
forced to make an emergency landing in Danang, Vietnam, 
resulting in him spending approximately 12 hours on the 
ground in Danang, Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e), including Type II diabetes 
mellitus, shall have become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran presently has Type II 
diabetes mellitus.  Private medical treatment records dated 
in September and November 2007, note that the veteran has an 
assessment of, and receives treatment for, Type II diabetes 
mellitus.

Personnel records show that the veteran had active foreign 
service in the Air Force during the Vietnam era for one year 
and five months, received the Vietnam Service Medal, and was 
stationed in Thailand.  The veteran credibly testified to 
having physically been in Vietnam for a number of days during 
service and offered into evidence his personal flight log 
which corroborates his testimony.  The Board finds that the 
veteran served in Vietnam and is entitled to the presumption 
that he was exposed to an herbicide agent during such service 
pursuant to 38 C.F.R. § 3.307(a)(6).

According to the applicable rating criteria for Type II 
diabetes mellitus, a 10 percent evaluation is warranted when 
the disability is manageable by restricted diet only, and a 
20 percent evaluation is warranted when the disability 
requires insulin and a restricted diet, or oral hypoglycemic 
agent and a restricted diet.  38 C.F.R. § 4.119 DC 7913 
(2007).  September and November 2007 private medical records 
indicate that the veteran controls his glucose well, which 
indicates that he has a restricted diet, and notes the 
veteran's use of hypoglycemic agents.  The Board finds that 
the veteran's Type II diabetes mellitus has manifested to 
degree of 10 percent or more following his discharge from 
service.

The evidence of record clearly supports the veteran's claim 
and service connection for Type II diabetes mellitus is 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49.


ORDER

Entitlement to service connection for Type II diabetes 
mellitus is granted, subject to the rules and payment of 
monetary benefits.









____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


